Title: From Thomas Jefferson to Albert Gallatin, 16 July 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            July 16. 07.
                        
                        If mr Gallatin will be so good as to call on Th:J. on his arrival at the office, the other gentlemen will
                            then attend on being notified, & consider the subject of mr Gallatin’s letter recieved yesterday. it is the more
                            necessary as every thing else is ready for the departure of the vessel.   Affectte. salutations.
                    